DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art taken alone in combination fails to teach or disclose  method of measuring a diameter of a core portion of an optical fiber preform including the core portion having a relatively high refractive index and a clad portion having a relatively low refractive index, the method comprising: preparing an optical fiber preform where when, in a section which extends from the core portion to the clad portion and in which a refractive index changes in a radial direction of the optical fiber preform, a refractive index of the clad portion is set as a reference refractive index ratio of 0.0 and a maximum value of a refractive index of the core portion is set as a refractive index ratio of 1.0, in the radial direction of the optical fiber preform, an absolute value of a ratio of a difference between a refractive index of the optical fiber preform at a first position at which the refractive index ratio is 0.25 and a refractive index of the optical fiber preform at a second position at which the refractive index ratio is 0.75 to a spacing (mm) between the first position and the second position is equal to or greater than 0.0015(/mm) when calculated according to Formula 1 in combination with the entirety of elements of instant claim 1.  The examiner notes that the written opinion mailed 12/17/2019 was reviewed.  However the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Michael P LaPage/Primary Examiner, Art Unit 2886